Citation Nr: 0014545	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
resection of the prostate, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for removal of a left 
kidney for hypoplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1938 to September 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1959 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cincinnati, Ohio, and rating decisions of the VA Regional 
Office in Cleveland, Ohio.

The issue characterized on the title page as service 
connection for removal of the veteran's left kidney was 
developed for appeal as to whether rating decisions in April 
1959, September 1972, and December 1980 contained clear and 
unmistakable error (CUE).  In view of the Board's decision 
below, the issue is restated as entitlement to service 
connection for removal of a left kidney for hypoplasia, and 
will be decided on a de novo basis.

In light of the Board's decision regarding the issue of 
entitlement to service connection for removal of a left 
kidney for hypoplasia, the Board will defer action on the 
issue of entitlement to TDIU.


FINDINGS OF FACT

1.  The maximum schedular rating for a voiding dysfunction is 
60 percent.

2.  An April 1959 rating decision denied the veteran's claim 
of service connection for removal of a left kidney for 
hypoplasia; rating decisions dated in September 1972 and 
December 1980 denied applications to reopen a claim of 
entitlement to service connection for the left kidney 
disability.

3.  In a letter received by the Cincinnati Regional Office in 
May 1959 (dated April 29, 1959), the veteran expressed an 
intent to appeal the April 1959 rating decision which denied 
his claim of service connection for removal of a left kidney 
for hypoplasia.

CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 60 percent for residuals of resection of the 
prostate have not been met.  38 C.F.R. §38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (1999).

2.  Rating decisions dated in April 13, 1959, September 27, 
1972, and December 16, 1980, which denied service connection 
for removal of a left kidney for hypoplasia, are not final.  
38 U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for residuals of resection of the 
prostate

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's residuals of resection of the prostate 
disability is evaluated pursuant to the criteria found in 
Diagnostic Code 7527.  Under those criteria, prostate 
disabilities are rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b (1999).  The criteria for evaluation of voiding 
dysfunction provide for a rating of 60 percent where the 
evidence shows urine leakage, urine frequency, or obstructed 
voiding requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Neither the criteria for voiding dysfunction 
nor the criteria for urinary tract infection provide for a 
rating in excess of 60 percent. 38 C.F.R. § 4.115a (1999).

As the veteran has been assigned the schedular maximum rating 
of 60 percent, the Board finds that the criteria for a higher 
schedular rating are not met, and thus the veteran's claim 
for a rating greater than 60 percent must be denied.  See 
McGrath v. Brown, 5 Vet. App. 57 (1993).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's residuals of resection of 
the prostate disability, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant more favorable determination in this 
matter.

II.  Service connection for left kidney removal, developed 
for appeal as CUE claims

In an April 1959 rating decision, the veteran's claim of 
service connection for removal of a left kidney for 
hypoplasia was denied.  Rating decisions dated in September 
1972 and December 1980 denied applications to reopen a claim 
of entitlement to service connection for the left kidney 
disability.

In an April 1959 rating decision, the veteran's claim of 
service connection for removal of a left kidney for 
hypoplasia was denied.  The veteran was notified in 
correspondence dated in April 24, 1959 that "you may appeal 
to the Administrator of Veterans Affairs at any time within 
one year from the date of this letter.  If you desire to 
appeal, you should so inform this office, any you will be 
furnished with VA Form 1-9 for that purpose."  In a letter 
received by the Cincinnati Regional Office in May 1995 (dated 
April 29, 1959), the veteran indicated that he could not 
understand why the removal of his kidney was not service 
connected.  He then stated that he was "of the opinion that 
I should appeal this decision."  The record reveals that the 
Cincinnati RO did not furnish the veteran with a VA Form 1-9, 
and the Board finds that the veteran's April 29, 1959 letter 
expressed an intent to appeal the April 1959 rating decision 
which denied his claim of service connection for removal of a 
left kidney for hypoplasia.  Accordingly, the Board finds 
that the April 1959 rating decision is not a final decision.  
Consequently, as the April 1959 rating decision is not a 
final decision, the decisions dated in September 1972 and 
December 1980 that denied applications to reopen a claim of 
entitlement to service connection for the left kidney 
disability are also not final decisions.


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of resection of the prostate is denied.

For the reasons above, the issue of CUE in the rating 
decisions starting in April 1959 is moot and the issue is 
restated as entitlement to service connection for removal of 
a left kidney for hypoplasia.

REMAND

As noted, the Board finds that the April 1959 rating decision 
that denied service connection for removal of a left kidney 
for hypoplasia is not a final decision.  As the veteran has 
initiated an appeal from the April 1959 rating decision, a 
statement of the case is therefore necessary to provide the 
veteran with an opportunity to present arguments on the 
appellate issue.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should issue a statement of the 
case, on the appeal initiated by the 
veteran from the April 1959 rating 
decision which denied entitlement to 
service connection for removal of a left 
kidney for hypoplasia.  The veteran is to 
be provided a reasonable time to make 
arguments in support of his claim; if he 
does not make any, the case is to be 
returned to the Board for final appellate 
action.

The purpose of this remand is to ensure compliance with 
applicable laws and regulations and to afford the appellant 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 



